DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
	As indicated in the miscellaneous communication dated July 17, 2020, a properly executed inventor’s oath has yet to be received by the Office. 
Claim Objections
Claims 1, 4 and 12 are objected to because of the following informalities:  
In lines 12, 10 and 9 of claims 1, 4 and 12, respectively, the limitation “smaller” should be changed to “less”. 
In addition, multiple instances of the limitation “a pipette” in the last clause of claims 1 and 4 should be changed to “the pipette”. It is evident that the limitation refers to the pipette recited in the preamble of the claims.
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same under either status.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claims 1, 4 and 9 attempt to further limit the claimed pipette tip based on frictional interactions between the pipette tip and various element of a pipette. However, because the pipette is not a part of the claimed invention, the scope of the claim is indefinite. For a given pipette tip, the claimed static coefficient of friction and the claimed maximum coefficient of friction will vary depending on the pipette with which the pipette tip is used (i.e. pipettes vary in the size and/or the materials of the interior surface of the elongated tip mounting shaft and/or the outer surface of the piston). The subject matter of the claims should be self-evident (i.e. not dependent on features not part of the claimed invention). To obviate indefiniteness, the claims should either include the pipette as a part of the claimed invention, or specify the relevant properties of the interior surface of the elongated tip mounting shaft of the pipette and the outer surface of the piston of the pipette such that the relationship between the claimed static coefficient of friction and the claimed maximum coefficient of friction can be ascertained.  
Likewise, claims 3, 6 and 14 are indefinite. Because the pipette is not a part of the claimed invention, the subject matter intended to be encompassed by the claims is unclear (are the claims attempting to convey that the pipette tip outer surface is smooth? i.e. no notches/grooves or protrusions that can be used for snap fit engagement?). To obviate indefiniteness, the claims should include the pipette as a part of the claimed invention, or positively recite a feature/property of the pipette tip outer surface that embodies the subject matter of the claims. 
In addition, given that the claimed “annular channel” refers to empty space (see preamble of claims 1 and 4), the engagement that claims 3 and 6 intend to preclude is unclear. Any and all structure satisfies the claims because nothing can engage empty space with a snap fit. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 3, 6, 9 and 16 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   
Claim 2 fails to further limit the claimed invention because the subject matter of claim 2 is fully encompassed by lines 19-20 of claim 1. While the claim 2 recites “protruding structure” whereas claim 1 recites “structural protrusion”, the difference between the two limitations is unclear. 
Similarly, claim 16 fails to further limit claim 12. 
Claims 3 and 6 fail to further limit the claimed invention, as discussed above (see rejection of claims 3 and 6 under 35 U.S.C. 112(b) regarding snap fit with the annular channel). 
Claim 9 fails to further limit the claimed invention because claim 9 merely recites an inherent consequence of the relative frictional forces established in claim 4. 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Double Patenting
Applicant is advised that should claim 5 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Despite slight differences in claim language (“protruding structure” vs “structural protrusion”), claims 5 and 8 are identical in scope. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12, 14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petrek (US 8,524,170 B2).
With respect to claim 12, Petrek discloses a disposable pipette tip comprising (see Figs. 7-11): 
a liquid handling portion 720 comprising an elongated, tubular liquid handling body with a first distal end (bottom) and a first proximal end (top), and an orifice 810 disposed at the first distal end; 
a mount portion 712 extending from the first proximal end of the liquid handling portion 720, the mount portion 712 including a distal portion (right end to sloping part of 922, see annotated Fig. 9 below) and a proximal end portion (horizontal part of 922 to 918, see annotated Fig. 9), the distal portion comprising a first wall thickness (see annotated Fig. 9), the proximal end portion having a uniform cross section portion (see Fig. 7) comprising a second wall thickness (thickness at 918, see annotated Fig. 9) that is less than the first wall thickness (see annotated Fig. 9; see also line 65, col. 12-line 1, col. 13 disclosing that the wall at 918 can be chamfered), the proximal end portion having a pipette tip outer surface comprising a first material and a first surface roughness defining a first surface characteristic, and wherein the proximal end portion also comprises a pipette tip inner surface, parallel to the pipette tip outer surface (see Fig. 9), and comprising the first material and a second surface roughness defining a second surface characteristic (see Fig. 9 illustrating a unitary structure, i.e. the proximal end portion is made of one material), wherein there is no structural protrusion on the pipette tip outer surface of the proximal end portion (see Fig. 9); 
wherein the first surface characteristic produces a static coefficient of friction that generates a static frictional force in use when the pipette tip outer surface is in contact with an interior surface 1118 of an elongated tip mounting shaft 1110 of a pipette (see Fig. 11), and wherein the second surface characteristic produces an air tight seal and a maximum coefficient of friction that generates a maximum frictional force in use when the pipette tip inner surface is in contact with an outer surface of a piston 1112 of the pipette (see Fig. 11), wherein the maximum frictional force is less than the static frictional force, thereby allowing the piston 1112 of the pipette to slide relative to the pipette tip inner surface while the pipette tip outer surface remains fixed to the interior surface 1118 of the elongated tip mounting shaft 1110 by action of the static frictional force (see lines 45-52, col. 11).  

    PNG
    media_image1.png
    273
    772
    media_image1.png
    Greyscale

With respect to claims 14 and 16, the pipette tip outer surface is smooth, and thus does not include any surface features (e.g. protrusions) configured to engage any portion of a pipette with a snap fit (see Fig. 9).  
With respect to claim 17, Petrek discloses an alternative embodiment of the pipette tip further comprising an intermediate step 1812/1814 (see Fig. 18). The intermediate step divides the proximal end portion into a distal part (bottom of Fig. 18 and including the intermediate step) and a proximal part (top of Fig. 18 above the intermediate step), the pipette tip outer surface being disposed on the distal part and the pipette tip inner surface being disposed on the proximal part (see annotated Fig. 18 below).  
With respect to claim 18, the proximal part comprises an outer diameter that is less than an outer diameter of the pipette tip outer surface (the pipette tip outer surface includes the intermediate step) (see annotated Fig. 18).  

    PNG
    media_image2.png
    473
    624
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Petrek.
With respect to claims 1, 4, 13, 15 and 19, Petrek discloses a pipette tip, as discussed above. However, Petrek does not explicitly disclose the dimensions (second wall thickness, length of the proximal end portion) recited in the claims. However, it would have been obvious to one of ordinary skill in the art to provide parts of the pipette with dimensions suitable for the intended use of the proximal end portion. Specifically, the proximal end portion is intended to frictionally receive therein a piston 1112 and in turn be frictionally received by a shaft 1110 of the pipette (i.e. the proximal end portion must frictionally fit within a radial space between the piston 1112 and the shaft 1110) (see Fig. 11). Consequently, it would have been obvious to one of ordinary skill in the art to provide the proximal end portion with a second wall thickness that falls within the claimed range of 0.1 to 0.3 mm. The claimed thickness range is deemed to encompass the gap between a piston and a shaft of a conventional pipette. Likewise, it would have been obvious to one of ordinary skill in the art to provide the proximal end portion with a length of at least 2 mm so that it can sufficiently receive therein the piston 1112 and in turn be sufficiently received by the shaft 1110. If the length of the proximal end portion is too short, the pipette tip may inadvertently fall off the pipette during use.  
With respect to claims 2, 3, 5, 6 and 8, the pipette tip outer surface is smooth, and thus does not include any surface features (e.g. protrusions) configured to engage any portion of a pipette with a snap fit (see Fig. 9).  
With respect to claim 7, the proximal end portion comprises a uniform cross section, as discussed above (see also Figs. 7 and 9). Moreover, if the pipette tip is modified as suggested above, the uniform cross section would extend at least 2 mm from a terminal end of the proximal end portion.  
With respect to claim 9, the claim does not further limit the claimed invention, as discussed above. Based on the relative magnitudes of the static frictional force and the maximum frictional force, a piston 1112 of the pipette slides relative to the pipette tip inner surface while the pipette tip outer surface remains fixed to an interior surface of a tip mounting shaft 1110.  
With respect to claim 10, Petrek discloses an alternative embodiment of the pipette tip further comprising an intermediate step 1812/1814 (see Fig. 18). The intermediate step divides the proximal end portion into a distal part (bottom of Fig. 18 and including the intermediate step) and a proximal part (top of Fig. 18 above the intermediate step), the pipette tip outer surface being disposed on the distal part and the pipette tip inner surface being disposed on the proximal part.  
With respect to claim 11, the proximal part comprises an outer diameter that is less than an outer diameter of the pipette tip outer surface (the pipette tip outer surface includes the intermediate step) (see Fig. 18).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796